Title: To Benjamin Franklin from Lafayette, [15 or 22 June 1782]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Saturday Morning [June 15 or 22, 1782]
Will You Please, My dear sir, to let me Have a Copy of the Paper I gave to Major Ross, that I May Enclose it to General Washington and get His approbation of the Measure?
The Moment You get the Bill be pleased to Communicate it— I will do the same on my part, and am Very Anxious to see How that Piece is Manufactured.
 
Notation: La Fayette
